226 F.3d 815 (7th Cir. 2000)
Douglas Power, et al., Plaintiffs-Appellants,v.Phillip M. Summers, et al., Defendants-Appellees.
No. 99-3183
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 8, 2000Decided September 5, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Terre Haute Division.  No. TH97-188-C M/F--Larry J. McKinney, Judge.[Copyrighted Material Omitted]
Before Bauer, Posner, and Diane P. Wood, Circuit  Judges.
Posner, Circuit Judge.


1
Three professors at  Vincennes University, a public university in  Indiana, brought suit under 42 U.S.C. sec. 1983  against the president, other officials, and the  trustees of the university, charging retaliation  for the exercise of the plaintiffs' First  Amendment right of free speech and seeking both  injunctive relief and damages. The president is  sued in both his official and individual  capacity, the trustees only in their official  capacity. A suit against a state official in his  or her official capacity is a suit against the  state, and so is barred by the Eleventh Amendment  unless (so far as pertains to this case) the  state has waived its Eleventh Amendment immunity  from suit in federal court. The district court  dismissed the official-capacity claims as barred  by the Eleventh Amendment and then granted  summary judgment on the individual-capacity  claims on the ground that the alleged retaliation  did not amount to an adverse employment action  and so was not actionable.


2
Since section 1983 does not authorize suits  against states (states not being "persons" within  the statute's meaning), Arizonans for Official  English v. Arizona, 520 U.S. 43, 69 (1997); Will  v. Michigan Dept. of State Police, 491 U.S. 58,  66 (1989), Higgins v. Mississippi, 217 F.3d 951,  953 (7th Cir. 2000), the district court should  have dismissed the official-capacity claims  before addressing the Eleventh Amendment defense,  the sequence ordained by Vermont Agency of  Natural Resources v. United States ex rel.  Stevens, 120 S. Ct. 1858, 1865-66 (2000). Which  is not to say that the court was wrong to think  Vincennes University an arm of the state and thus  protected from suit in federal court by the  Eleventh Amendment. The university was created by  an Indiana statute, two-thirds of its budget  comes from the state and the rest from tuition,  and nine of its fourteen trustees are appointed  by the governor. Previous decisions have  established that other Indiana state universities  are state agencies for purposes of the Eleventh  Amendment, Kashani v. Purdue University, 813 F.2d  843, 845 (7th Cir. 1987); Shelton v. Trustees of  Indiana University, 891 F.2d 165, 166 (7th Cir.  1989), and the only differences to which the  plaintiffs point us--that Vincennes alone has  authority to receive funds from a county tax levy  and that four of its trustees are required to be  from the region of the state served by the  university and in fact nine of the current  trustees are from that region--do not come close  to showing that Vincennes is really a local  rather than a state agency. It appears that none  of its budget is in fact funded by the county tax  levy, and the fact that a state agency has a  geographically limited jurisdiction does not make  it a local agency. Osteen v. Henley, 13 F.3d 221,  223 (7th Cir. 1993); Fouche v. Jekyll Island-  State Park Authority, 713 F.2d 1518, 1520-22  (11th Cir. 1983). The Tennessee Valley Authority  is a federal agency even though it has a specific  geographical domain. Vincennes University is a  state agency with a local mission.


3
It is true that the statute creating it includes  a very broad "sue and be sued" clause: the  trustees shall be "capable of suing and being  sued . . . in all courts and places whatsoever."  Ind. Code sec. 23-13-18-1(b)(1). Read literally,  this is consent to being sued in federal court.  Yet similar language has been read not to create  such consent. Atascadero State Hospital v.  Scanlon 473 U.S. 234, 241 (1985); Huang v. Board  of Governors, 902 F.2d 1134, 1138-39 and n. 4  (4th Cir. 1990). The statutory language that we  quoted may be intended to mean only that the  state agency can remove a suit against it to  federal court (and thus consent to being sued in  that court), which it couldn't do in the absence  of a statutory waiver of sovereign immunity, Ford  Motor Co. v. Department of Treasury, 323 U.S.  459, 466-67 (1945); Estate of Porter v. Illinois,  36 F.2d 684, 690-91 (7th Cir. 1994); Silver v.  Baggiano, 804 F.2d 1211, 1214-15 (11th Cir.  1986); compare In re Innes, 184 F.3d 1275, 1280  (10th Cir. 1999), or that, should it want to  bring a suit in federal court, it can avoid an  argument that since it could not be sued in that  court, and therefore could not be subjected to a  counterclaim (other than a setoff), see, e.g.,  Federal Savings & Loan Inc. Corp. v. Quinn, 419  F.2d 1014, 1017 (7th Cir. 1969), In re  Monongahela Rye Liquors, Inc., 141 F.2d 864, 869  (3d Cir. 1944), it would not be proper to allow  it to sue in federal court--that would give it an  unfair advantage over the defendant. In re  Creative Goldsmiths of Washington, D.C., Inc.,  119 F.3d 1140, 1148 (4th Cir. 1997). But whether  this is right does not matter here because the  plaintiffs did not argue waiver in the district  court and so the issue is--waived. Ryan v.  Illinois Department of Children & Family  Services, 185 F.3d 751, 758 (7th Cir. 1999);  Merrill Tenant Council v. U.S. Dept. of Housing &  Urban Development, 638 F.2d 1086, 1093-94 (7th  Cir. 1981); Becker v. University of Nebraska, 191  F.3d 904, 909 n. 4 (8th Cir. 1999).


4
Left are the individual-capacity claims against  the university's president and other officials,  and also the possibility that the plaintiffs, if  they succeed in proving retaliation, can obtain  injunctive relief against the university, since  official-capacity suits against state officials  that seek only injunctive relief are permitted by  42 U.S.C. sec. 1983, Will v. Michigan Dept. of  State Police, supra, 491 U.S. at 71 n. 10, and  not forbidden by the Eleventh Amendment. Ex Parte  Young, 209 U.S. 123 (1908); Bethesda Lutheran  Homes & Services, Inc. v. Leean, 122 F.3d 443,  444 (7th Cir. 1997). The simplest form of such  relief would be an injunction forbidding--  retaliation. That might seem to add little to the  First Amendment, which already prohibits (more  precisely, has been interpreted to prohibit)  retaliating against the exercise of one's First  Amendment right of free speech. But such an  injunction would at least add contempt to the  other sanctions for violating the First  Amendment. It is not uncommon for an injunction  to repeat a statutory or equivalent prohibition,  United States v. Miller, 588 F.2d 1256, 1261 (9th  Cir. 1978); SEC v. Manor Nursing Centers, Inc.,  458 F.2d 1082, 1103 (2d Cir. 1972), and this is  proper relief, as the Supreme Court emphasized in  McComb v. Jacksonville Paper Co., 336 U.S. 187,  191-92 (1949), in order to prevent the defendant  from repeating his violation in slightly  different form, unless the prohibition is so  nebulous that a violation of the injunction could  not be punished as a contempt of court. Swift v.  United States, 196 U.S. 375, 401 (1905) (Holmes,  J.); City of Mishawaka v. American Electric Power  Co., 616 F.2d 976, 991 (7th Cir. 1980); see Fed.  R. Civ. P. 65(d). The term "retaliation" is not  so vague that a defendant enjoined from  retaliating against a person for exercising his  right of free speech would not know what he could  and could not do with reference to that person.


5
The plaintiffs want more than a simple  injunction against retaliation. To see what more,  we must turn to the facts they're alleging. For  1995, the trustees authorized a "catch-up" salary  raise for the faculty. This was to be a  discretionary, merit-based raise rather than an  across-the-board raise, but sufficient funds were  appropriated to enable an average raise of  $1,000. The plaintiffs, although their  performance ratings ranged from average to  excellent, received only $400 apiece. They claim  that this was because they were "outspoken" on  issues of faculty salaries, and the defendants  concede that these so-called "merit" raises were  actually used to reward faculty who were  combatting "dissension" and "divisiveness," that  for purposes of appeal it must be assumed that  the plaintiffs were speaking out on matters of  public concern and so were exercising the right  that the free-speech clause of the First  Amendment confers on them, and that no judicial  determination has been made about whether their  outspokenness was a factor in their receiving  raises so far below the average. The defendants  argue that despite these meager raises the  plaintiffs' salaries rose relative to the average  salary in their division. But this means little  in itself, since such a result could come about  simply because higher-paid faculty members quit,  thus lowering the average.


6
Because the merit raise was an addition to base  salary, the below-average raise received by the  plaintiffs not only reduced the fringe benefits  they would have received had they gotten a higher  raise, but will reduce their future salaries; for  by being added to the base salary the amount of  the merit raise will be paid in all future years  to those faculty who were granted it. The  plaintiffs want an injunction commanding the  university to raise their base salary to what it  would have been had they not been discriminated  against on account of their outspokenness.


7
An injunction that is a simple order to pay is  not within Ex parte Young's dispensation for  injunctions to restrain unconstitutional conduct,  Edelman v. Jordan, 415 U.S. 651, 666-69 (1974);  Mercer v. Magnant, 40 F.3d 893, 898-99 (7th Cir.  1994), as that would set the Eleventh Amendment  to naught by a verbal trick. But an injunction  that, as in Graham v. Richardson, 403 U.S. 365  (1971), forbids an improper classification by the  state is proper even if it has definite financial  implications. Edelman v. Jordan, supra, 415 U.S.  at 667; Continental Insurance Co. v. Illinois  Department of Transportation, 709 F.2d 471 (7th  Cir. 1983). And so an injunction that orders a  state employee who has been demoted because of  his exercise of a federally protected right to be  restored to his previous position is not barred  by the Eleventh Amendment even though it imposes  a salary obligation on the state. E.g., Elliott  v. Hinds, 786 F.2d 298, 302 (7th Cir. 1986);  Thomson v. Harmony, 65 F.3d 1314, 1321 (6th Cir.  1995); Dwyer v. Regan, 777 F.2d 825, 836 (2d Cir.  1985). That is a permissible characterization of  what the plaintiffs are seeking here.


8
All that remains to be considered is the  district court's determination that because there  was no adverse employment action, the plaintiffs'  claim of retaliation cannot be maintained. There  are two steps in this analysis: retaliation is  not actionable in a suit under 42 U.S.C. sec.  1983 unless an adverse employment action is  shown; the denial of a discretionary raise is not  an adverse employment action. Both are in fact  missteps. Not section 1983, but the federal  statutes, such as Title VII of the Civil Rights  Act of 1964, that forbid invidious discrimination  in employment, limit their protection to victims  of "adverse employment action," which is judicial  shorthand (the term does not appear in the  statutes themselves) for the fact that these  statutes require the plaintiff to prove that the  employer's action of which he is complaining  altered the terms or conditions of his  employment. Hunt v. City of Markham, 219 F.3d 649, 654-55(7th Cir. 2000).  There is no similar limitation in section 1983,  or the constitutional doctrines that it is a  vehicle for enforcing. McDonnell v. Cisneros, 84  F.3d 256, 258-59 (7th Cir. 1996). They are not,  of course, even limited to employment. Any  deprivation under color of law that is likely to  deter the exercise of free speech, whether by an  employee or anyone else, is actionable, even  something as trivial as making fun of an employee  for bringing a birthday cake to the office to  celebrate another employee's birthday, Bart v.  Telford, 677 F.2d 622, 624 (7th Cir. 1982), if  (an important qualification, emphasized in Bart,  id. at 625) the circumstances are such as to make  such a refusal an effective deterrent to the  exercise of a fragile liberty. See, besides Bart,  McGill v. Board of Education, 602 F.2d 774, 780  (7th Cir. 1979); Glass v. Dachel, 2 F.3d 733, 741  (7th Cir. 1993); Duran v. City of Douglas, 904  F.2d 1372, 1378 (9th Cir. 1990). What confused  the district court is DeGuiseppe v. Village of  Bellwood, 68 F.3d 187, 191 (7th Cir. 1995), where  we said that an employee must demonstrate an  adverse employment action in order to complain  about retaliation for the exercise of First  Amendment rights. All we meant was that the  action of which the employee is complaining must  be sufficiently "adverse" to deter the exercise  of those rights. That is plain from the further  discussion of the issue in DeGuiseppe, explaining  that "a campaign of petty harassment" and "even  minor forms of retaliation," "diminished  responsibility, or false accusations" can be  actionable under the First Amendment. 68 F.3d at  192. See also Dahm v. Flynn, 60 F.3d 253, 257  (7th Cir. 1994). Vincennes University, which  despite its grand name is only a two-year  college, pays low salaries to its faculty and we  certainly cannot say as a matter of law that  denying a raise of several hundred dollars as  punishment for speaking out is unlikely to deter  the exercise of free speech; a tenure system does  not select for boldness.


9
Even if an adverse employment action within the  meaning of the antidiscrimination statutes were  required in a section 1983 case (and, to repeat,  it is not), it would not follow that the denial  of a raise would not qualify as such an action  merely because the raise was discretionary. This  would be obvious if the basis for exercising such  discretion to deny an individual a raise were  race or sex. See, e.g., Riordan v. Kempiners, 831  F.2d 690, 695 (7th Cir. 1987); Dugan v. Ball  State University, 815 F.2d 1132 (7th Cir. 1987).  It is true that in Miller v. American Family  Mutual Ins. Co., 203 F.3d 997, 1006 (7th Cir.  2000), we held that the denial of a bonus was not  an adverse employment action within the meaning  of Title VII. Since a bonus is like a raise, the  defendants want us to rule that the denial of a  raise cannot be an adverse employment action  either. But as we explained in Hunt v. City of  Markham, supra, there is a difference between a  bonus and a raise. Bonuses generally are  sporadic, irregular, unpredictable, and wholly  discretionary on the part of the employer, while  raises are normal and expected, if only to offset  inflation, which while mild in the United States  today is not negligible. The raise at issue here  was a catch-up raise which, so far as appears,  most of the faculty received, and while it was a  one-time raise it had, unlike a bonus, continuing  effects, because it was added to the recipients'  base salary. We decline to hold as a matter of  law that the denial of such a raise (or of the  full raise that the plaintiffs could have  expected had it not been for the defendants'  retaliatory animus toward them) cannot be an  adverse employment action--and we repeat that no  such action need be shown in a suit under section  1983. There is after all a difference between  placing all (but the tiniest) employers in the  nation, most of which are private, under a  comprehensive regime of antidiscrimination law,  and merely forbidding persons acting under color  of state law to infringe constitutional rights.


10
The district court's dismissal of the official-  capacity claim is affirmed, but the dismissal of  the other claims is reversed and the case  remanded for further proceedings consistent with  this opinion.


11
Affirmed in Part,  Reversed in Part,  and Remanded.